 


114 HR 655 IH: FCC ‘ABCs’ Act of 2015
U.S. House of Representatives
2015-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 655 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2015 
Mr. Latta (for himself and Mr. Bilirakis) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Communications Act of 1934 to reform the Federal Communications Commission by requiring an analysis of benefits and costs during the rule making process and creating certain presumptions regarding regulatory forbearance and biennial regulatory review determinations. 
 
 
1.Short titleThis Act may be cited as the FCC ‘ABCs’ Act of 2015. 2.Analysis of benefits and costs in FCC rule making process (a)In generalSection 4 of the Communications Act of 1934 (47 U.S.C. 154) is amended by adding at the end the following new subsection:

(p)
(1)In the case of a proposed or final rule (including a proposed or final amendment to an existing rule) that may have an economically significant impact, the Commission shall include in the notice of proposed rule making or final rule, respectively, an analysis of the benefits and costs of the proposed or final rule that demonstrates that the benefits outweigh the costs, recognizing that some benefits and costs are difficult to quantify. (2)For purposes of this subsection, the term economically significant impact means an effect on the economy of $100,000,000 or more annually or a material adverse effect on the economy, a sector of the economy, productivity, competition, jobs, the environment, public health or safety, or State, local, or tribal governments or communities..
(b)No additional appropriations authorizedThe amendment made by subsection (a) does not authorize any appropriations for the express purpose, in whole or in part, of carrying out such amendment. 3.Presumption regarding regulatory forbearance determinationSection 10 of the Communications Act of 1934 (47 U.S.C. 160) is amended by adding at the end the following new subsection:

(f)PresumptionIn making a determination under subsection (a), the Commission shall presume, absent clear and convincing evidence to the contrary, that the requirements for forbearance under such subsection are met.. 4.Presumption regarding biennial regulatory review determinationSection 11 of the Communications Act of 1934 (47 U.S.C. 161) is amended by adding at the end the following new subsection:

(c)PresumptionIn making a determination under subsection (a)(2), the Commission shall presume, absent clear and convincing evidence to the contrary, that the regulation is no longer necessary in the public interest as the result of meaningful economic competition between providers of telecommunications service..  